DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.

Response to Amendment
The declaration under 37 CFR 1.132 filed 6/9/2022 is insufficient to overcome the rejection of claims 1–4 based upon Levit, McCullough, and Zhu as set forth in the last Office action because:  the functional equivalency of polysulfone and polyphenylene sulfide fibers is recognized in the prior art reference, as well as Applicant’s own Specification.  See Zhu (abstract, ¶¶ 8, 28); Spec. ¶¶ 16, 33.
Claim 5 has been cancelled.  Claims 1–4 are examined below.  The previous rejection based upon Levit, McCullough, and Zhu is withdrawn, but new grounds of rejection are set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–4 are rejected under 35 U.S.C. 103 as being unpatentable over Levit (US 2016/0113340 A1) in view of McCullough (US 5,024,877) and Tsuchikura (WO 2017/006807 A1).  In this rejection the US version of the WO document (US 2018/0187351 A1) has been relied upon for citations.
Levit teaches a flame resistant thermal liner comprising a nonwoven sheet and a thermally stable flame resistant fabric attached to an outer surface of the nonwoven sheet.  Levit abstract.  For examination purposes, the Examiner equates the nonwoven sheet of Levit to the at least one fire barrier layer and the thermally stable flame resistant fabric is equated to the claimed scrim layer.  The nonwoven sheet of the liner may comprise non-melting meta-aramid fibers, preferably has a LOI of at least 26, and a thermal conductivity of less than 0.060 W/m*K.  Id. ¶ 24, Table 3.  The flame resistant fabric may comprise fibers containing polysulfone, polyethersulfone, polyacrylate, and mixtures thereof, and has a LOI of at least 26.  Id. ¶¶ 12, 27.  The flame resistant fabric may further comprise another non-melting fiber at levels of less than 20% of the mass of the thermal liner.  See id. ¶ 27.  The basis weights of the nonwoven sheets and thermally stable flame resistant fabrics provide for the required relative mass levels of claims 2 and 3 as a function of the overall thermal liner of Levit.  See id. ¶ 56, Tables 1, 2.
Levit teaches that the thermally stable flame resistant fabric most preferably has a high-temperature shrinkage rate of three percent or less and that the fabric assists in minimizing shrinkage of the nonwoven sheet.  Id. ¶¶ 25–26.  Accordingly, it would have been obvious to one of ordinary skill in the art to have also made the nonwoven fabric sheet to have the same shrinkage rate as the thermally stable flame resistant fabric to minimize overall shrinkage of the flame resistant thermal liner.
Levit fails to teach that the nonwoven sheet is a scrim.
McCullough teaches a means for improving fire resistance comprising a polymeric material having a LOI of greater than 40, wherein the polymeric material may be used to form nonwoven reinforcement scrims.  McCullough abstract, 1:19–38, 4:15–20.
It would have been obvious to one of ordinary skill in the art to have made the nonwoven sheet in Levit as a scrim as McCullough teaches the nonwoven scrims provide mechanical or physical reinforcement against dynamic forces.  McCullough at 4:15–20.
Additionally, Levit fails to teach that the carbide-forming heat resistant fiber B is formed from polyarylene sulfide.  
Tsuchikura teaches a flame-blocking nonwoven fabric having excellent processability and high flame-blocking properties, wherein the fabric comprises non-melting fibers A and thermoplastic fibers B whose LOI value is 25 or more.  Tsuchikura abstract.  Specific examples of the thermoplastic fibers B whose LOI value is 25 or more include polysulfone and polyphenylene sulfide fibers, wherein polyphenylene sulfide fibers are most preferred.  Id. ¶ 26.
The ordinarily skilled artisan would have found it obvious to have replaced the polysulfone fibers of Levit with the polyphenylene sulfide fibers of Tsuchikura due to their high LOI value and easy availability.  Id. ¶ 26.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786